





REGAL BELOIT CORPORATION -- 2018 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AWARD




[Name]
[Address]


Dear ___________:


You have been granted stock appreciation rights (the “SARs”) with respect to
shares of common stock of Regal Beloit Corporation (the “Company”) under the
Regal Beloit Corporation 2018 Equity Incentive Plan (the “Plan”) with the
following terms and conditions:


Grant Date:
______________


Expiration Date:
______ (__th) anniversary of the Grant Date


Number of SARs:
__________________


Grant Price per SAR:
U.S. $_____________


Vesting:
Your SARs will vest and become exercisable beginning on the _____ anniversary of
the Grant Date as follows:


___ Anniversary of Grant Date: __%
[and so on up to 100%, if percentage above is not 100%]


Exercise:
You may exercise this SAR Award only to the extent vested and only if the Award
has not terminated. This SAR Award may not be exercised after the expiration
date set forth above, or the earlier date that the Award terminates in
connection with your termination of service in accordance with the terms of the
Plan. This SAR Award can only be exercised if the Fair Market Value of the
Shares as to which it is being exercised exceeds the grant price for those
Shares. In addition, your ability to exercise the SARs may be restricted by the
Company if required by applicable law.


You may exercise your SAR Award by completing your transaction on-line using the
account provided by the Company’s designated stock plan administrator. However,
the SAR will not be exercised until you have satisfied all applicable
withholding taxes due as a result of the exercise.


Upon exercise of the SAR, the excess of the Fair Market Value of the number of
SARs being exercised (as determined on the date of exercise) over the Grant
Price of such SARs shall be paid to you in whole Shares having an aggregate Fair
Market Value equal to the amount due. Any fractional Shares shall be cancelled.


Termination of Service:
If your service with the Company terminates (for any reason except for Cause),
you may exercise this SAR Award to the extent vested as of the last day of your
service for up to 180 days after your termination date or, if earlier, the
expiration date of this SAR Award. Exceptions are made for termination of
service due to such reasons as death or Disability in accordance with the terms
of the Plan.


Your entire SAR Award is terminated immediately if the Company or an Affiliate
terminates your employment or service for Cause, or if your employment or
service is terminated at a time when you could be terminated for Cause. In
addition, if you are not terminated for Cause but the Administrator later
determines that you could have been terminated for Cause if all facts had been
known at that time, your SAR Award will terminate immediately on the date of
such determination. If you have submitted a notice of exercise while the
Administrator is considering whether you should be (or could have been)
terminated for Cause, your exercise will be suspended pending such
determination. If it is determined that you are (or could have been) terminated
for Cause, your SAR Award will terminate and your notice of exercise will be
rescinded.


If someone else wants to exercise this SAR Award after your death, that person
must contact the Company and prove to the Company’s satisfaction that he or she
is entitled to do so.


Change of Control:
Upon a Change of Control, this Award will be treated as provided in the Plan.


Restrictions on Resale:
By accepting this Award, you agree not to sell any Shares acquired under this
Award at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.


Transferability of Award:
Except as otherwise provided in the Plan, you may not assign, alienate, sell or
transfer this Award for any reason, other than under your will or as required by
the laws of descent and distribution. This Award also may not be pledged,
attached, or otherwise encumbered. Any purported assignment, alienation, sale,
transfer, pledge, attachment or encumbrance of this Award in violation of its
terms shall be null and void and unenforceable against the Company or any
Affiliate.


Tax Withholding:
To the extent that the vesting or exercise of the SARs results in income to you
for Federal, state or local income tax purposes, or the Company is otherwise
required to withhold amounts with respect to the SARs, you shall deliver to the
Company at the time the Company is obligated to withhold amounts, such amount as
the Company requires to meet its withholding obligation under applicable tax
laws or regulations, and if you fail to do so, the Company has the right and
authority to deduct or withhold from payment under this Award or other
compensation payable to you an amount sufficient to satisfy its withholding
obligations. You may satisfy the withholding requirement in connection with the
exercise of your SARs, in whole or in part, in cash or by electing to have the
Company withhold for its own account that number of Shares otherwise deliverable
to you upon the exercise of the SARs having an aggregate Fair Market Value
sufficient to satisfy the Company’s withholding obligation; provided that the
amount to be withheld may not exceed the total maximum statutory tax withholding
obligations associated with the transaction to the extent needed for the Company
to avoid an accounting charge. Your election must be irrevocable, in writing,
and submitted to the Secretary of the Company before the date on which the
applicable withholding obligation arises.


Restrictive Covenants:
By accepting this Award, you agree that this Award shall be subject to
forfeiture, and any gains pursuant to this Award shall be subject to
disgorgement, if (1) while you are employed by or in service with the Company or
any Affiliate, you compete with the Company or an Affiliate, participate in any
enterprise that competes with the Company or an Affiliate or use or disclose,
other than as expressly authorized by the Company, any confidential business
information or trade secrets that you obtain during the course of your
employment or service with the Company or any Affiliate; or (2) after you are no
longer employed by or in service with the Company or any Affiliate, you are
determined by the Administrator in its reasonable discretion (A) to be in breach
of any confidentiality, noncompetition, nonsolicitation or similar agreement
between you, on the one hand, and the Company or any Affiliate, on the other
hand (your “Restrictive Agreement”), or (B) while this Award is in effect, to
have engaged in conduct that would have constituted a breach of your Restrictive
Agreement if such Restrictive Agreement were then in effect.


Miscellaneous:
•
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award and the Plan shall be
interpreted by the Administrator and that any interpretation by the
Administrator of the terms of this Award or the Plan and any determination made
by the Administrator pursuant to this Award or the Plan shall be final, binding
and conclusive.
•    As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award, and any Shares issued
or cash paid pursuant to this Award, shall be subject to (A) any recoupment,
clawback, equity holding, stock ownership or similar policies adopted by the
Company from time to time (to the extent contemplated by such policies) and (B)
any recoupment, clawback, equity holding, stock ownership or similar
requirements made applicable by law, regulation or listing standards to the
Company from time to time (to the extent contemplated by such requirements).
•    In general, this Award may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment.
Notwithstanding the foregoing, this Award may be amended or terminated by the
Administrator or the Company without your consent in accordance with the
provisions of the Plan.
•    The failure of the Company to enforce any provision of this Award at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof.
•    This Award shall be binding upon and inure to the benefit of you and your
heirs and personal representatives and the Company and its successors and legal
representatives.
Prospectus Delivery/Access:
•    By accepting this Award you acknowledge that a prospectus for the Plan,
along with a copy of the Plan and the Company’s most recent Annual Report to
Shareholders, has been made available to you electronically via the Company’s
designated stock plan administrator’s web portal.
•    A paper copy of the prospectus for the Plan is also available to
participants upon request.

This Award is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Award and definitions of capitalized
terms used and not defined in this Award can be found in the Plan.


UNLESS YOU DECLINE THIS AWARD WITHIN 90 DAYS, YOU AGREE TO BE BOUND BY ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
HAVING READ THIS AWARD AND THE PLAN.


REGAL BELOIT CORPORATION


Signed
[Officer Name and Title]




1

